IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION
Jerone McDougald,
Plaintiff(s),
Case Number: 1:1 7cv95
VS.
Judge Susan J. Dlott
Warden Ron Erdos, et al.,
Defendant(s).
ORDER
The Court has reviewed the Report and Recommendation of United States Magistrate
Judge Stephanie K. Bowman filed on September 20, 2019 (Doc. 62), to whom this case was
referred pursuant to 28 U.S.C. §636(b), and noting that no objections have been filed thereto and
that the time for filing such objections under Fed. R. Civ. P. 72(b) expired October 4, 2019,
hereby ADOPTS said Report and Recommendation.

Accordingly, plaintiffs motion for relief from judgment (Doc. 58) is DENIED.

IT IS SO ORDERED.

butau 4 Vat

Judge Susan J. Dl
United States ie Court
